



COURT OF APPEAL FOR ONTARIO

CITATION: Boudreau v. Jakobsen, 2021 ONCA
    556

DATE: 20210803

DOCKET: C68278

Brown, Roberts and Zarnett JJ.A.

BETWEEN

Bruce Boudreau

Applicant

(Respondent)

and

Randi Jakobsen

Respondent

(Appellant)

Michael J. Stangarone and Stephen P.
    Kirby, for the appellant

Jenna Beaton and Jessica Grys, for the respondent

Heard: in writing

On appeal
    from the order of Justice Sharon Shore of the Superior Court of Justice dated February
    5, 2020.

COSTS ENDORSEMENT

[1]

The parties have filed written cost
    submissions. The respondent, Bruce Boudreau, was entirely successful in
    opposing the appeal of Randi Jakobsen. Accordingly, Ms. Jakobsen shall pay Mr.
    Boudreau his costs of the appeal fixed in the amount of $14,000, inclusive of
    disbursements and applicable taxes.

David
    Brown J.A.

L.B.
    Roberts J.A.

B.
    Zarnett J.A.


